        Case 6:18-cv-00733-MK      Document 54     Filed 09/08/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



DEWAYNE BOWLIN,                                           Case No. 6:18-cv-00733-MK
                                                                            ORDER
             Plaintiff,

      v.

DITECH FINANCIAL LLC; FEDERAL
NATIONAL MORTGAGE ASSOCIATION;
and QUALITY LOAN SERVICES
CORPORATION OF WASHINGTON,

            Defendants,
_______________________________________
AIKEN, District Judge.

      Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendations

(“F&R”) (Doc. 43) recommending that plaintiff’s motion for leave to Amend (Doc. 38)

be granted in part and denied in part. This matter is now before me. See 28 U.S.C.

§ 636(b)(1)(B) and Fed. R. Civ. P. 72(b).

      No objections were timely filed. Although this relieves me of my obligation to

perform a de novo review, I retain the obligation to “make an informed, final decision.”

Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled

on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir.


Page 1 - ORDER
        Case 6:18-cv-00733-MK        Document 54   Filed 09/08/20   Page 2 of 2




2003) (en banc). The Magistrates Act does not specify a standard of review in cases

where no objections are filed. Ray v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7,

2012). Following the recommendation of the Rules Advisory Committee, the Court

review the F&R for “clear error on the face of the record[.]” Fed. R. Civ. P. 72 advisory

committee’s note (1983) (citing Campbell v. United States District Court, 501 F.2d

196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002)

(stating that, “[i]n the absence of a clear legislative mandate, the Advisory Committee

Notes provide a reliable source of insight into the meaning of” a federal rule).

      The Court finds no clear error in Magistrate Judge Kasubhai’s F&R.

Accordingly, the Court adopts the F&R (Doc. 43) in its entirety. Plaintiff is granted

leave to amend with the addition of the Third and Fourth Claims, excluding the claim

for fees against defendant Ditech.

      IT IS SO ORDERED.

                  8th day of September 2020.
      Dated this ____



                                    /s/Ann Aiken
                         _________________________________
                                     Ann Aiken
                            United States District Judge




Page 2 - ORDER
